


Exhibit 10.2




USG CORPORATION
MARKET SHARE UNITS AGREEMENT
WHEREAS, the “Grantee” is an employee of USG Corporation, a Delaware corporation
(the “Company”) or a Subsidiary;
WHEREAS, the Board of Directors of the Company (the “Board”) has granted to the
Grantee, as set forth in the Award Summary on the Morgan Stanley Wealth
Management website on the “Date of Grant”, a targeted number of Market Share
Units pursuant to the Company’s Long-Term Incentive Plan, as amended (the
“Plan”), subject to the terms and conditions of the Plan and the terms and
conditions hereinafter set forth;


WHEREAS, Market Share Units constitute Performance Shares as defined in the
Plan;


WHEREAS, all terms used in this Market Share Units Agreement (“Agreement”) with
initial capital letters that are defined in the Plan and not otherwise defined
herein shall have the meanings assigned to them in the Plan; and


WHEREAS, the execution of a Market Share Units Agreement substantially in the
form hereof to evidence such grant has been authorized by a resolution of the
Board.


NOW, THEREFORE, the Company and the Grantee agree as follows:


1.
Grant of Market Share Units Right. Subject to the terms of the Plan, the Company
hereby grants to the Grantee a targeted number of Market Share Units set forth
on the Morgan Stanley Wealth Management website (the “Target Market Share
Units”), payment of which depends on the Company’s share price performance as
set forth in this Agreement.



2.
Earning of Award.



(a)
Performance Measure. The Grantee’s right to receive all, any portion of, or more
than, the Target Market Share Units will be contingent upon the achievement of
specified levels of performance of the Market Value per Share of the Common
Shares, as set forth below, and will be measured over all or a portion of the
period (the “Performance Period”) from January 1, 2014 through the end of the
fifteenth day in 2017 on which the New York Stock Exchange is open for trading
(the “Ratio Calculation Date”).



(b)
Calculation of Award. The Grantee’s right to receive all, any portion of, or
more than, the Target Market Share Units will be contingent upon the achievement
of specified levels of performance of the Market Value per Share of the Common
Shares measured (as described below) as of the Ratio Calculation Date. Subject
to the other terms of this Agreement, the Grantee shall earn the percentage,
between 0% and 150% of the Target Market Share Units (the “Earned Market Share
Unit Percentage”) set forth in the table below that corresponds





--------------------------------------------------------------------------------




to the ratio (determined to the nearest one-hundredth) of the Market Value per
Share of the Common Shares measured (as described below) as of the Ratio
Calculation Date divided by the Market Value per Share of the Common Shares
measured (as described below) as of January 1, 2014 (the “Ratio of Market
Value”), if the Grantee remains in the continuous employ of the Company or a
Subsidiary through December 31, 2016. For purposes of the preceding sentence,
the Market Value per Share of the Common Shares measured as of January 1, 2014
will be the average of the closing prices of the Common Shares on the New York
Stock Exchange for the first fifteen days on which the New York Stock Exchange
is open for trading in January of 2014, and the Market Value per Share of the
Common Shares measured as of the Ratio Calculation Date will be the average of
the closing prices of the Common Shares on the New York Stock Exchange for the
first fifteen days on which the New York Stock Exchange is open for trading in
January of 2017.
If The Three-Year Ratio of Market Value Is:
Then The Three-Year Earned Market Share Unit Percentage Is:
Less than 0.50
0%
Greater than or equal to 0.50 but less than 0.53
50%
Greater than or equal to 0.53 but less than 0.57
53%
Greater than or equal to 0.57 but less than 0.60
56%
Greater than or equal to 0.60 but less than 0.63
58%
Greater than or equal to 0.63 but less than 0.67
61%
Greater than or equal to 0.67 but less than 0.70
64%
Greater than or equal to 0.70 but less than 0.73
67%
Greater than or equal to 0.73 but less than 0.77
69%
Greater than or equal to 0.77 but less than 0.80
72%
Greater than or equal to 0.80 but less than 0.83
75%
Greater than or equal to 0.83 but less than 0.87
78%
Greater than or equal to 0.87 but less than 0.90
81%
Greater than or equal to 0.90 but less than 0.93
83%
Greater than or equal to 0.93 but less than 0.97
86%
Greater than or equal to 0.97 but less than 1.00
89%
Greater than or equal to 1.00 but less than 1.03
92%
Greater than or equal to 1.03 but less than 1.07
94%
Greater than or equal to 1.07 but less than 1.10
97%
Greater than or equal to 1.10 but less than 1.13
100%
Greater than or equal to 1.13 but less than 1.17
104%
Greater than or equal to 1.17 but less than 1.20
108%
Greater than or equal to 1.20 but less than 1.23
113%
Greater than or equal to 1.23 but less than 1.27
117%
Greater than or equal to 1.27 but less than 1.30
121%
Greater than or equal to 1.30 but less than 1.33
125%
Greater than or equal to 1.33 but less than 1.37
129%
Greater than or equal to 1.37 but less than 1.40
133%
Greater than or equal to 1.40 but less than 1.43
138%
Greater than or equal to 1.43 but less than 1.47
142%
Greater than or equal to 1.47 but less than 1.50
146%
Greater than or equal to 1.50
150%



In the event the Ratio of Market Value is between the levels set forth in the
left-hand column of the above chart, the Board shall determine the Earned Market
Share Unit Percentage by mathematical straight-line interpolation.






--------------------------------------------------------------------------------




(c)
Board Determination; Forfeiture of Market Share Units on Calculation Date. The
Board shall determine the Earned Market Share Unit Percentage at such time as
such determination is required under this Agreement. If, on the Ratio
Calculation Date, the Earned Market Share Unit Percentage is less than 100%,
then, subject to Sections 3 and 4, the number of Market Share Units equal to the
Target Market Share Units multiplied by the number of percentage points by which
the Earned Market Share Unit Percentage is less than 100% shall be forfeited.



3.
Effect of Change in Control. Notwithstanding anything to the contrary in this
Agreement, the following provisions shall apply in connection with a Change in
Control. Subject to the last sentence of this paragraph: (I) the treatment in
connection with a Change in Control of any Market Share Units that are
outstanding at the time of such Change in Control will depend upon whether the
Awards made under this Agreement are Assumed (as defined in Section 3(a)(iii)
below) by the entity effecting the Change in Control; (II) if the entity
effecting the Change in Control Assumes the Awards made under this Agreement,
Section 3(a) shall apply; and (III) if the entity effecting the Change in
Control does not Assume the Awards made under this Agreement, then Section 3(b)
shall apply. Notwithstanding the preceding sentence, Section 4 shall apply and
the following provisions of this Section shall not apply if the Change in
Control occurs after termination of the Grantee’s employment due to death,
Disability or Retirement.



(a)
Awards Assumed by Successor: If the awards made under this Agreement that are
outstanding at the time of a Change in Control are Assumed by the entity
effecting the Change in Control, the number of Market Share Units that may
become payable to the Grantee shall be determined pursuant to Section 3(a)(i)
below, and the circumstances in which the Grantee shall earn such number of
Market Share Units are described in Section 3(a)(ii) below. Section 3(a)(iii)
contains defined terms for the purposes of this Agreement.



(i)
Upon the occurrence of a Change in Control prior to the Ratio Calculation Date,
the number of Market Share Units that may become payable to the Grantee (the
“CIC Market Share Units”) shall equal the number of Target Market Share Units
that are outstanding at the time of the Change in Control multiplied by the
Market Share Unit Percentage, determined pursuant to Section 2(b) above, but
substituting the CIC Date for the Ratio Calculation Date and using the value
ascribed to the Common Shares in the Change in Control as the Market Value per
Share as of the CIC Date. If the calculation pursuant to this Section 3(a)(i)
results in a Market Share Unit Percentage of less than 100%, then the number of
Target Market Share Units multiplied by the number of percentage points by which
the Market Share Unit Percentage is less than 100% shall be forfeited.



(ii)
The CIC Market Share Units shall be earned by the Grantee if the Grantee remains
employed through December 31, 2016. Unless clause (A), (B), or (C) below
applies, all of the CIC Market Share Units that are outstanding at the time of
the Grantee’s termination of employment prior to December 31, 2016 shall be
forfeited. Notwithstanding the preceding sentence, any CIC Market Share Units
that have not been earned by the Grantee shall be earned on the first to occur
of the following events between the CIC Date and December 31, 2016:



(A)
the involuntary termination of the Grantee’s employment for reasons other than
Cause (as defined in Section 3(a)(iii) below);







--------------------------------------------------------------------------------




(B)
the Grantee’s voluntary termination of employment for Good Reason (as defined in
Section 3(a)(iii) below); or



(C)
the termination of the Grantee’s employment due to the Grantee’s death,
Disability or Retirement (as such terms are defined in Section 3(a)(iii) below).



(iii)
Solely for the purposes of this Agreement, the following terms shall be defined
as follows:



(A)
A Market Share Unit award shall be considered “Assumed” in connection with a
Change in Control if each of the following conditions is met:



(1)
the Market Share Unit award is converted into a replacement award that preserves
the value of such award at the time of the Change in Control;



(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Cause and Good Reason)
that are no less favorable to the Grantee than as set forth in this Section
3(a), and all other terms of the replacement award (other than the security and
number of shares represented by the replacement awards) are substantially
similar to, or more favorable to the Grantee than, those set forth in this
Agreement; and



(3)
the security represented by the replacement award, if any, is of a class that is
publicly held and widely traded on an established stock exchange.



(B)
“Base Pay” means Grantee’s annual base salary rate as in effect from time to
time.



(C)
“Cause” shall mean that the Grantee shall have:



(1)
been convicted of a criminal violation involving fraud, embezzlement or theft in
connection with the Grantee’s duties or in the course of the Grantee’s
employment with the Company or any Subsidiary;



(2)
committed intentional wrongful damage to tangible or intangible property of the
Company or any Subsidiary; or



(3)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary.



For purposes of this Agreement, no act or failure to act on the part of the
Grantee will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Grantee not in good faith and without reasonable belief that
the Grantee’s action or omission was in the best interest of the




--------------------------------------------------------------------------------




Company. Notwithstanding the foregoing, the Grantee will not be deemed to have
been terminated for “Cause” hereunder unless and until there shall have been
delivered to the Grantee a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board then in office (excluding the
Grantee if the Grantee is then a member of the Board) at a meeting of the Board
called and held for such purpose, after reasonable notice to the Grantee and an
opportunity for the Grantee, together with the Grantee’s counsel (if the Grantee
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, the Grantee had committed
an act constituting “Cause” as herein defined and specifying the particulars
thereof in reasonable detail. Nothing herein will limit the right of the Grantee
or the Grantee’s beneficiaries to contest the validity or propriety of any such
determination.
(D)
“Disability” shall mean that the Grantee has suffered a total disability within
the meaning of the Company’s Long Term Disability Plan for Salaried Employees
and is “disabled” within the meaning of Section 409A(a)(2)(C) of the Code.



(E)
“Good Reason” shall mean the occurrence of any of the following events, and the
failure of the Company to remedy any of the following events within 10 calendar
days after receipt by the Company of written notice thereof from the Grantee:



(1)
a material diminution in the Grantee’s normal duties and responsibilities,
including, but not limited to, the assignment without the Grantee’s written
consent of any diminished duties and responsibilities which are inconsistent
with the Grantee’s positions, duties and responsibilities with the Company
immediately prior to a Change in Control, or a materially adverse change in the
Grantee’s reporting responsibilities or titles as in effect immediately prior to
the Change in Control, whether or not resulting from an act of the Company or
otherwise, or any removal of the Grantee from or any failure to re-elect the
Grantee to any of such positions, except in connection with the termination of
the Grantee’s employment for Disability, Retirement, or Cause or as a result of
the Grantee’s death or by the Grantee other than for Good Reason;



(2)
if the Grantee was serving as a member of the Board immediately prior to the
Change in Control, either (A) the failure to elect or the removal of the Grantee
as a member of the Board of the Company (or any successor thereto) or (B) if the
Grantee continues to serve as a member of the Board of the Company (or any
successor thereto) following the Change in Control, the Company’s securities are
no longer publicly traded; provided, however, that Good Reason shall not exist
if the Grantee becomes a member of the board of directors of a publicly-traded
entity that as a result of the Change in Control owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries;





--------------------------------------------------------------------------------






(3)
a reduction by the Company in the Grantee’s Base Pay as in effect on the Date of
Grant or as the same may be increased from time to time;



(4)
a change in the Grantee’s Target Annual Direct Compensation that results in an
aggregate decrease in such Target Annual Direct Compensation in excess of ten
percent (10%);



(5)
the Company’s requiring the Grantee, without the Grantee’s written consent, to
be based anywhere other than within fifty (50) miles of the Grantee’s office
location immediately prior to the Change in Control, except for required travel
on the Company’s business to an extent substantially consistent with business
travel obligations immediately prior to the Change in Control;



(6)
the failure by the Company to continue in effect any investment plan, retirement
plan, savings plan, supplemental retirement plan, deferred compensation plan,
supplemental investment plan, life insurance plan, health and accident plan,
disability plan or other welfare benefit plan in which the Grantee was
participating at the time of the Change in Control (or plans providing the
Grantee with substantially similar benefits), the taking of any action by the
Company which would adversely affect the Grantee’s participation or materially
reduce the Grantee’s benefits or value under any of such plans or deprive the
Grantee of any material fringe benefit enjoyed by the Grantee at the time of the
Change in Control, or the failure by the Company to provide the Grantee with the
number of paid vacation days to which the Grantee was then entitled in
accordance with the Company’s normal vacation policy in effect on the date of
the Change in Control; or



(7)
the failure by the Company to obtain the assumption of the obligation to perform
any Change in Control Severance Agreement between the Company and Grantee by any
successor as contemplated in such Change in Control Severance Agreement.



(F)
“Retirement” shall mean the Grantee’s retirement under a retirement plan
(including, without limitation, any supplemental retirement plan) of the Company
or any Subsidiary, or the Grantee’s retirement from employment with the Company
or any Subsidiary after completing at least three years of continuous service
with the Company or any Subsidiary and attaining the age of 62. Without limiting
the generality of the foregoing, in no event shall “Retirement” include the
involuntary termination of the Grantee’s employment by the Company (i) for Cause
or (ii) without Cause if, as a result of such termination without Cause, the
Grantee becomes eligible to receive payments on account of such termination
under an employment agreement between the Grantee and the Company.







--------------------------------------------------------------------------------




(G)
“Target Annual Direct Compensation” means the sum of the Grantee’s Base Pay,
target annual incentive opportunity, and the annualized value of the most recent
long-term incentive award approved by the Compensation and Organization
Committee of the Board prior to the Change in Control. For purposes of measuring
annualized long-term incentives, the awards shall be measured on their date of
grant using reasonable assumptions, including, but not limited to, fair value
principles such as those identified in Financial Accounting Standards Board
Accounting Standards Codification Topic 718; the value of such awards shall be
annualized over the frequency of their grant.



(b)
Awards Not Assumed by Successor. Upon the occurrence of a Change in Control, any
unearned Market Share Unit awards outstanding at the time of the Change in
Control that are not Assumed by the entity effecting the Change in Control shall
immediately become earned in such amount as shall be determined in accordance
with the terms outlined in Section 3(a)(i) above. Any Target Market Share Units
that are not Assumed and that are not earned on the CIC Date pursuant to this
Section 3(b) shall be forfeited.



4.
Termination Due to Death, Disability, Retirement. If the Grantee’s employment
with the Company or a Subsidiary terminates before December 31, 2016 and before
the occurrence of a Change in Control, due to the Grantee’s death, Disability or
Retirement, the Grantee shall earn, and the Company shall pay to the Grantee or
his or her executor or administrator, as the case may be, at the time described
in Section 6 a number of the Market Share Units that remain outstanding at the
time of such death, Disability or Retirement calculated as follows:



(a)
If the Grantee’s employment terminates during 2014 due to the Grantee’s death,
Disability or Retirement, the Grantee shall earn a pro rata number (based on the
number of full months during 2014 that preceded the date of the Grantee’s
termination of employment due to the Grantee’s death, Disability or Retirement,
divided by twelve months) of the Market Share Units that remain outstanding at
the time of such termination of employment due to the Grantee’s death,
Disability or Retirement and that are determined to be payable to the Grantee on
the Ratio Calculation Date pursuant to Section 2(b) above on the basis of the
achievement of levels of performance of the Market Value per Share of the Common
Shares. Notwithstanding the foregoing, if a Change in Control occurs after the
termination of the Grantee's employment due to death, Disability or Retirement
but before the end of the Performance Period, the Grantee shall earn at the time
of such Change in Control the pro rata number (determined as specified above) of
such number of the then-outstanding Target Market Share Units as shall be
determined in accordance with Section 3(a)(i), and any Target Market Share Units
that are not earned on the CIC Date pursuant to this sentence shall be
forfeited.



(b)
If the Grantee’s employment terminates on or after January 1, 2015 and before
December 31, 2016 due to the Grantee’s death, Disability or Retirement, the
Grantee shall earn the Market Share Units that remain outstanding at the time of
such termination of employment due to the Grantee’s death, Disability or
Retirement and that are determined to be payable to the Grantee on the Ratio
Calculation Date pursuant to Section 2(b) above on the basis of the achievement
of levels of performance of the Market Value per Share of the Common Shares.
Notwithstanding the foregoing, if a Change in Control occurs after the
termination of the Grantee's employment due to death, Disability or Retirement
but before the end of the Performance Period, the Grantee shall earn at the time
of such Change in Control the





--------------------------------------------------------------------------------




number of the then-outstanding Target Market Share Units as shall be determined
in accordance with Section 3(a)(i), and any Target Market Share Units that are
not earned on the CIC Date pursuant to this sentence shall be forfeited.


5.
Forfeiture. In addition to forfeiture of the Market Share Units pursuant to
other provisions of this Agreement, if either (i) the Grantee’s employment with
the Company or a Subsidiary terminates before December 31, 2016 and before the
occurrence of a Change of Control, for any reason other than as set forth in
Section 4 hereof or (ii) the Board (or a committee of the Board) finds that the
Grantee has engaged in any fraud or intentional misconduct as described in
Section 20 hereof, all Market Share Units outstanding at such time will be
forfeited. Market Share Units shall be considered to have been forfeited upon
the event that causes such forfeiture and shall not be considered to be
outstanding thereafter.



6.
Form and Time of Payment of Market Share Units. Payment of any Market Share
Units that become earned as set forth herein will be made in the form of Common
Shares. Except as otherwise provided in Section 3 above, payment will be made as
soon as practicable after the end of the Performance Period or any earlier event
that causes Market Share Units to be earned, but, subject to Section 10 below,
in no event shall such payment occur later than the end of the second month
following the month in which the applicable Performance Period ends or such
earlier event occurs. Upon and after payment of any Market Share Units pursuant
to this Section 6, such Market Share Units shall not be considered to be
outstanding. Notwithstanding the foregoing, if the event that causes the Market
Share Units to be earned is a Change in Control that does not constitute a
change of control for purposes of Section 409A of the Code, then to the extent
necessary to comply with Section 409A of the Code, payment will be made on the
next date or event under the Agreement that constitutes a permissible payment
date or event under Code Section 409A. To the extent that the Company or any
Subsidiary is required to withhold any federal, state, local or foreign tax in
connection with the payment of earned Market Share Units pursuant to this
Agreement, it shall be a condition to the receipt of such Market Share Units
that the Grantee make arrangements satisfactory to the Company or such
Subsidiary for payment of such taxes required to be withheld, which may include
by having the Company withhold Common Shares otherwise payable pursuant to this
award.



7.
Payment of Dividends. No dividends shall be accrued or earned with respect to
the Market Share Units until such Market Share Units are earned by the Grantee
and Common Shares delivered to the Grantee as provided in this Agreement.



8.
Market Share Units Nontransferable. Until payment is made to the Grantee as
provided herein, neither the Market Share Units granted hereby nor any interest
therein or in the Common Shares related thereto shall be transferable other than
by will or the laws of descent and distribution prior to payment.



9.
Adjustments. In the event of any change in the aggregate number of outstanding
Common Shares by reason of (a) any stock dividend, extraordinary dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (b) any Change in Control, merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization or partial or complete
liquidation, or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing, then the Board shall adjust the number
of Market Share Units then held by the Grantee in such manner as to prevent
dilution or enlargement of the rights of the Grantee that otherwise would result
from such event. Moreover, in the event of any such transaction or event, the
Board





--------------------------------------------------------------------------------




(or a committee of the Board), in its discretion, may provide in substitution
for any or all of the Grantee’s rights under this Agreement such alternative
consideration as it may determine to be equitable in the circumstances, subject
to the provisions of Section 3 of this Agreement.


10.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. If the event triggering the right to payment under
this Agreement is the Grantee’s Retirement or other separation from service with
the Company and its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i)
of the Code and the Grantee is a “specified employee” as determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code,
the date of payment under Section 6 above shall be the first day of the seventh
month after the date of the Grantee’s separation from service or, if earlier,
the date of the Grantee’s death.



11.
No Right to Future Grants; No Right of Employment; Extraordinary Item: In
accepting the grant, Grantee acknowledges that:  (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, suspended or terminated by the Company at any time, as provided in the
Plan and this Agreement; (b) the grant of the Market Share Units is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Market Share Units or benefits in lieu of Market Share Units,
even if Market Share Units have been granted repeatedly in the past; (c) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (d) the Grantee’s participation in the Plan is voluntary; (e)
the Market Share Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company, its
Affiliates and/or Subsidiaries, and which is outside the scope of Grantee’s
employment contract, if any; (f) the Market Share Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) in the event that Grantee is an employee of an
Affiliate or Subsidiary of the Company, the grant will not be interpreted to
form an employment contract or relationship with the Company; and furthermore,
the grant will not be interpreted to form an employment contract with the
Affiliate or Subsidiary that is Grantee’s employer; (h) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (i) no
claim or entitlement to compensation or damages arises from forfeiture or
termination of the Market Share Units or diminution in value of the Market Share
Units or the Shares and Grantee irrevocably releases the Company, its Affiliates
and/or its Subsidiaries from any such claim that may arise; and (j)
notwithstanding any terms or conditions of the Plan to the contrary, in the
event of involuntary termination of Grantee’s employment, Grantee’s right to
receive Market Share Units and vest in Market Share Units under the Plan, if
any, will terminate effective as of the date that Grantee is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment, Grantee’s right to vest in the Market Share Units
after termination of employment, if any, will be measured by the date of
termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law.







--------------------------------------------------------------------------------




12.
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of (a) the transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.



13.
Employee Data Privacy: Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this document by and among, as applicable, the
Company, its Affiliates and its Subsidiaries (“the Company Group”) for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. Grantee understands that the Company Group holds
certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares of stock or directorships held in the Company, details of all Market
Share Units or any other entitlement to Shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in Grantee’s favor, for the purpose
of implementing, administering and managing the Plan (“Data”). Grantee
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Grantee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative. Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing
Grantee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom Grantee may
elect to deposit any Shares acquired. Grantee understands that Data will be held
only as long as is necessary to implement, administer and manage Grantee’s
participation in the Plan. Grantee understands that Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Grantee’s
local human resources representative. Grantee understands, however, that
refusing or withdrawing Grantee’s consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee understand that Grantee may
contact Grantee’s local human resources representative.



14.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Board acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Market Share Units.



15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a





--------------------------------------------------------------------------------




Grantee to certain amendments shall not apply to any amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code.


16.
Severability. Subject to Section 20, if any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.



17.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.



18.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.



19.
The Grantee acknowledges that by clicking on the “Accept” button on the Morgan
Stanley Wealth Management web page titled “Step 3: Confirm the Review/Acceptance
of your Award,” the Grantee agrees to be bound by the electronic execution of
this Award Agreement.



20.
In accordance with Section 20(d) of the Plan, if the Board (or a committee of
the Board) has determined that any fraud or intentional misconduct by the
Grantee was a significant contributing factor to the Company having to restate
all or a portion of its financial statement(s), to the extent permitted by
applicable law the Grantee shall: (a) return to the Company all Market Share
Units and/or Common Shares that the Grantee has not disposed of that were paid
out pursuant to this Agreement; and (b) with respect to any Market Share Units
and/or Common Shares that the Grantee has disposed of that were paid out
pursuant to this Agreement, pay to the Company in cash the value of such Market
Share Units on the date such Market Share Units were paid out. The remedy
specified herein shall not be exclusive, and shall be in addition to every other
right or remedy at law or in equity that may be available to the Company.
Notwithstanding any other provision of this Agreement or the Plan to the
contrary, if this Section 20 is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement shall be deemed to be unenforceable due
to a failure of consideration, and the Grantee’s rights to the Market Share
Units and/or Common Shares that would otherwise be granted or paid under this
Agreement shall be forfeited.









--------------------------------------------------------------------------------




Executed in the name and on behalf of the Company at Chicago, Illinois as of the
12th day of February, 2014.




USG CORPORATION


 
 
Name:
Brian J. Cook
Title:
Senior Vice President,
 
Human Resources and Corporate
 
Communications

                    






The undersigned Grantee hereby accepts the award of Market Share Units evidenced
by this Market Share Unit Agreement on the terms and conditions set forth herein
and in the Plan.




 
 
Name:
 





PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS.        


